           OSCAR ARMANDO AMAYA SHORT-FORM BAIL APPLICATION

SUMMARY: Oscar Armando Amaya presents a strong application for bail. See Dkt. 90 (setting
forth standard for bail applications); Dkt. 361 (setting forth process for bail applications). First,
current conditions in the Yuba County Jail put Oscar’s health at great risk. Oscar has medical
vulnerabilities and his health has worsened due to the heightened restrictions on his activities due
to COVID-19.

    Second, Oscar is not a danger to the community. Oscar has been forthcoming about the
mistakes he has made. Oscar fled El Salvador when he was about twelve years old after MS13
murdered his older brother Ronald in front of him and then threatened to kill Oscar and his
family because they helped Salvadoran police prosecute Ronald’s murderers. He grew up in San
Francisco and began using alcohol at a young age to cope with his trauma. In high school he
succumbed to gang presence in his neighborhood, although he still graduated and earned his
diploma. However, Oscar had still not dealt with his substance abuse or post-traumatic stress
disorder from his brother’s murder, and he remained angry and in the company of the wrong
group of friends. In 2016, he was sentenced to 60 months incarceration for second degree
robbery. Since then, Oscar has dedicated himself to turning his life around and been proactive in
addressing the root causes of the issues that led him off course. In prison he went to Fire Camp,
was given a position of trust operating a chainsaw, and helped to fight the deadly Camp Fire in
Paradise. Oscar’s fire captain recognized his potential and recommended Oscar attend an
eighteen-month Fire Academy after serving his time, which he hopes to do if released. Oscar
also attends Alcoholics Anonymous programming as well as Thinking for a Change to address
his chronic post-traumatic stress disorder. Oscar has been sober since his 2016 arrest.

    Finally, Oscar is not a flight risk. He has a strong release plan and the support of his close-
knit family. If released, he will live with his mother and younger brother in their apartment in
San Francisco, California. Oscar’s request for deferral of removal under the Convention Against
Torture is pending appeal at the Board of Immigration Appeals. He is committed to appear for
any subsequent immigration proceedings as required.1

    1. Name: Oscar Armando Amaya

    2. Age: 27

    3. Sex: Male

    4. Primary Language: Fluent in English and Spanish

    5. If Hearing, Is An Interpreter Needed? No


1
 Please note that although class counsel believe that Mr. Amaya meets the criteria for a strong
bail application pursuant to the Court’s order at Dkt 361, this position should not be construed as
class counsel’s position regarding the relative strengths or weaknesses of remaining class
members, for many of whom the government has produced no documents and whose
applications class counsel continues to actively investigate.

                                                                 Name: Oscar Armando Amaya
                                                                                                   1
    6. Detained in Yuba County Jail

    7. Dorm Unit: Variable. Oscar has been moved several times in the last few months.

    8. Date of Bond Hearing, If Any: None

    9. Outcome of Bond Hearing, If Any: n/a

    10. Length of Time in Detention: Since May 2019 – 1 year and 3 months.

    11. Medical Condition(s) That Put Detainee At Risk:

       Oscar has been diagnosed with chronic post-traumatic stress disorder. Oscar’s chronic
       post-traumatic stress disorder is related to immunosuppression and is thus also a risk
       factor for severe COVID-19. During recent health screenings, Oscar has presented with
       increased blood pressure levels that are approaching hypertension. Hypertension is a
       CDC-recognized risk factor for COVID-19. Previously, Oscar stayed very active and
       regularly exercised to maintain his health and blood pressure. At present, Oscar has very
       limited opportunities to exercise, if any at all, while in custody due to the COVID-19
       crisis.

       Hypertension

       Oscar reports that his blood pressure has been increasing since the COVID-19 outbreak
       and that recent health screens show he has prehypertension.

       Mental Health Issues

       Oscar suffers from chronic post-traumatic stress disorder. Mental health experts have
       concluded, and courts have found, that mental health conditions impact the immune
       system and therefore render those affected at increased risk of developing COVID-19
       complications. See, e.g., Fraihat v. ICE, No. 19-cv-1546-JGB, 2020 WL 1932570, at
       *16 n. 20 (C.D. Cal. Apr. 20, 2020); Doe v. Barr, No. 20-CV-02141-LB, 2020 WL
       1820667, at *4 (N.D. Cal. Apr. 12, 2020) (PTSD, depression, and latent tuberculosis). In
       an expert declaration submitted in a COVID-related habeas petition, Dr. Mira Zein, MD,
       MPH, provided that these mental illnesses “directly stimulate production of pro-
       inflammatory cytokines, as well as downregulate cellular immunity leading to increased
       risk of acute and prolonged infection, and delayed wound healing. The pro-inflammatory
       states found in these mental health disorders leads to a complex feedback in which
       inflammation changes brain circuits and neurochemical expression, perpetuating a cycle
       of immune dysfunction and mental health symptoms.”2



2
 Statement by Dr. Mira Zein, MD, MPH, Clinical Assistant Professor, Consult Liaison
Psychiatry, Stanford University School of Medicine, Department of Psychiatry and Behavioral
Sciences, April 6, 2020, available upon request.

                                                              Name: Oscar Armando Amaya
                                                                                               2
   Oscar struggled psychologically with his brother Ronald’s murder, and his chronic post-
   traumatic stress disorder led him to make bad choices. He grew up with a single mother
   in a San Francisco neighborhood controlled by a Norteno gang, and spent time with gang
   members, and getting involved with petty crimes.

   Oscar used his time in state prison to turn his life around. He had no disciplinary write-
   ups and participated in self-improvement programs including Alcoholics Anonymous and
   Thinking for a Change, which is a cognitive behavior therapy program. Because of his
   good behavior, Oscar was eligible to participate in Fire Camp, through which he spent
   approximately fifteen months of a very active fire season fighting wildfires. He received
   training as a sawyer, a position of special trust because sawyers must carry a chain saw,
   and he deployed on many occasions to fight forest fires—including to the deadly
   November 2018 Camp Fire near Paradise, California. Oscar’s fire captain recognized his
   potential and recommended Oscar attend an eighteen-month Fire Academy after serving
   his time. Oscar’s sentence was shortened because of his good behavior, and he would
   have been released in May 2019, but was instead transferred to Immigrations and
   Customs Enforcement (“ICE”) custody under an ICE detainer.

   On May 25, 2020, Oscar became involved in an altercation with another inmate at Yuba
   County Jail. Following the altercation, Oscar learned that the other inmate asked to press
   misdemeanor charges against Oscar. However, the district attorney dropped those
   charges against Oscar shortly thereafter, a little over a month later in early July 2020.

   Oscar is extraordinarily remorseful of his past criminal conduct, and hopes to continue to
   make amends by continuing to serve the community as a firefighter. He reports that this
   work has given him a sense of identity and purpose that he had previously been lacking,
   and given him a path forward in life that he finds fulfilling.

14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
    Offense:

   n/a

15. Scheduled Removal Date:

   Not applicable—proceedings pending at the Board of Immigration Appeals.

16. Marital status and location of spouse, significant other, children, parents and
    siblings

   Oscar’s grandmother (Victoria Amaya), mother (Sandra Amaya Palacios), and brother
   (F.A.) live in San Francisco.

   Oscar is unmarried. Oscar’s daughter lives with her mother in Chicago, Illinois. Oscar
   has no contact with his daughter or his daughter’s mother and will not resume contact
   with them.


                                                          Name: Oscar Armando Amaya
                                                                                            4
office. In preparing this application, class counsel also reviewed Oscar’s RAP sheet and I-213
provided by Defendants.

Respectfully submitted,

/s/ Bree Bernwanger
Bree Bernwanger




                                                              Name: Oscar Armando Amaya
                                                                                                 6
